COLLIER, C. J.
I concur in affirming the decree of the chancellor, and acquiesce in the argument of my brother Dargan, as to the frame of the bill, and the proceedings under it. Upon the main question in the cause, I am'of opinion that the interest should not have been received by the bank at one time, for more than one year in advance, and that the complainant is entitled to the relief he prays, at least to the extent to which it has been accorded by the chancellor. I have not examined the data of my brother, founded upon' arithmetical calculations; consequently neither assent to, nor dissent from them. My opinion is restricted to the points which I have here stated.